Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No.2 to Registration Statement on Form S-1 of our report dated April 6, 2010, relating to the consolidated financial statements of Global Condiments, Inc., appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas JUNE 14, 2010
